      Case 2:02-cr-00019-NBF Document 352 Filed 09/19/19 Page 1 of 1
      Case 2:02-cr-00019-NBF Document 351-1 Filed 09/19/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   )
                                            )
                   vs.                      )       Criminal No. 02-19
                                            )
                                            )
SCOTT TYREE.                                )

                                          ORDER

      On this /   tt6    d~y of September 2019, it appearing that the parties have
                             \                       .   '
tentatively reached agreement on the appropriate resolution of the matters before
                         I        •




this Cou_rt, it is hereby ORDERED, that the briefing schedule set forth in this

Court',s Order dated September 10, 2019 at Doc. No. 347 is STAYED, and it is

      FURTHER ORDERED, that tl+e. parties &re relieved from any further
                                      Q




briefing obligations unless subsequently ordered by this Court.

                                       4 /BY TZEOlJ.RT,.-a::;- .
                                 ..,,./ fi,4-:Jt, ~~ U~~~~L               , J.
                                          NO!RKBARM FISCHER
                                          UNITED STATES DISTRICT COURT JUDGE
